 Case: 1:18-cv-07686 Document #: 405-1 Filed: 02/26/20 Page 1 of 4 PageID #:4383




                 UNITED STATES DISTRICT COURT
      NORTHERN DISTRICT COURT OF ILLINOIS, EASTERN DIVISION

IN RE: Lion Air Flight JT 610 Crash
                                               Lead Case: 1:18-cv-07686
ADITHYA WIRAWAN, as Personal                   Original Case No.: 1:19-cv-02764
Representative of the Estate of YULIA
SILVIANTI, and as next friend of her
minor children R.V.A., and Y.H.S.,             Hon. Thomas M. Durkin

                           Plaintiffs,
         v.
THE BOEING COMPANY,
                  Defendant.



  DECLARATION OF PLAINTIFF’S COUNSEL IN SUPPORT OF THE JOINT
 MOTION FOR DISMISSAL OF PLAINTIFF’S CLAIMS WITH PREJUDICE AND
               APPROVAL OF MINOR SETTLEMENTS

I, BRIAN S. KABATECK, do hereby DECLARE as follows:

                                   BACKGROUND

  1. I am lead counsel of record for the above captioned plaintiffs. I am licensed to

     practice in the State of California and have been admitted pro hac vice in this case.

  2. This declaration is made in support of the Joint Motion for Dismissal of Plaintiffs'

     Claims with Prejudice and Approval of Minor Settlements.

  3. I have had extensive experience in representing members of victims of major air

     crash/disaster cases. I believe the settlement amounts listed below are fair and

     reasonable for all plaintiffs in this family including the minors.

  4. Decedent YULIA SILVIANTI was 38-years old when she died in this crash.


                                           1
Case: 1:18-cv-07686 Document #: 405-1 Filed: 02/26/20 Page 2 of 4 PageID #:4384




 5. Decedent is survived by:

       a. Husband: ADITHYA WIRAWAN, age                 -years old.

       b. Minor daughter:                                        (R.V.A.),   -years old, is

            Decedent’s natural daughter. She is currently living with her Father,

                                    .

       c. Minor son:                                            (Y.H.S.).,   -years old, is

            Decedent’s natural son. He is currently living with his Father, ADITHYA

            WIRAWAN.

       d. Father: BUDI SANTOSA, age            -years old.

                                        SETTLEMENT

 6. This settlement resolves all claims of all Plaintiffs against all potentially liable

    parties;

 7. Settlement for all Plaintiffs is in the gross amount of $                    . The gross

    settlement funds are to be disbursed as follows:

       a. ADITHYA WIRAWAN (Husband)                                          $

       b.                                  (Minor daughter)                  $

       c.                                      (Minor son)                   $

       d. BUDI SANTOSA (Dependent father)                                    $

 8. Attorneys’ Fees are        % of the total settlement, which is $               .




                                           2
Case: 1:18-cv-07686 Document #: 405-1 Filed: 02/26/20 Page 3 of 4 PageID #:4385




                              MINOR SETTLEMENT

 9. This settlement resolves all claims of all minors against all potentially liable

    parties;

 10. Settlement is NOT for policy limits, which are not at issue;

 11. Each of these two minor plaintiffs’ settlements are for the same $        . Each

    are being charged the same $                   %).

 12. Thus, each of the minors’ individual numbers are identical as follows:

    a. TOTAL settlement to each MINOR:               $

    b. Attorneys’ Fees to each MINOR:                $

    c. No costs charged to MINORS:                   $

    d. Net Proceeds:                                 $

 13. The settlement funds for the minor plaintiffs shall be deposited into government

    guaranteed accounts with Atlantic Union Bank, an FDIC insured financial

    institution.

 14. Attorney MICHAEL INDRAJANA of the U.S. law firm INDRAJANA LAW

    GROUP, who has been co-counsel with Kabateck LLP since the beginning of the

    matter, knows all of the families and has met them personally, and who is fluent

    in Indonesian, is appointed trustee of the blocked accounts or annuities, opened

    for the benefit of the minor plaintiffs,                                     and

                                      .


                                          3
  Case: 1:18-cv-07686 Document #: 405-1 Filed: 02/26/20 Page 4 of 4 PageID #:4386




   15. No funds may be withdrawn from said blocked account(s) prior to the minor

       reaching 18 years of age without further order of the court. Trustee may transfer

       said funds into different types of deposits or annuities without further order of the

       court so long as the funds remain in government guaranteed accounts within

       Atlantic Union Bank, an FDIC insured financial institution, until the minor

       plaintiff reaches 18 years of age.

   16. When a minor reaches 18 years of age, the trustee shall transmit the funds to said

       minor plaintiff without further order of the court.

I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge or belief based on reliable information.

       DATED this 23rd day of February, 2020, at Los Angeles California.




                                                       /s/ Brian S. Kabateck
                                                 ______________________________
                                                 BRIAN S. KABATECK (CA BAR 152054)
                                                 Attorney for Plaintiffs




                                             4
